department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list no sep op br ty legend state a employer m plan x group b employees proposed ordinance o form f ladies and gentlemen in reply to this letter is a request for as supplemented by letters dated date and date hereafter the original request made on behalf of employer m concerning the federal tax treatment of certain contributions made to plan x under sec_414 of the internal_revenue_code code the original request has been revised amended and replaced by your request for a letter_ruling dated date as supplemented and amended by letters dated date date date date date date and date a letter_ruling dated september you have submitted the following facts and representations employer m is a political_subdivision of state a employer m maintains plan x a defined_benefit_plan that provides pension disability survivorship and death_benefits for group b employees plan x is a qualified_plan under sec_401 a of the code and its most recent favorable determination_letter was issued on date plan x receives mandatory_contributions from employees which are picked up by employer m pursuant to sec_414 of the code plan x provides a defined benefit at normal_retirement_date which for group b employees is the attainment of age or if earlier the completion of years of credited service employer m grants to group b employees paid time off for absences from work due to illness known as sick leave vacations known as annual leave as a substitute for working on holidays known as holiday leave and as compensation_for working overtime known as compensatory time such paid time off is accrued by each group b employee as it is earned subject_to a maximum cap the total number of hours of the various types of unused paid time off accrued by a group b employee is known as that employee's accrued unused leave upon retirement or other termination of employment employer m pays a group b employee his or her termination pay which is the value of the employee's accrued unused leave as of his or her retirement or termination_date at the employee's hourly rate in effect at the time of retirement or termination employer m proposes to permit group b employees who have served in the military or engaged in other law enforcement activities prior to being employed by employer m to purchase credited service under plan x for that military service or other law enforcement service up to a maximum of four years ‘the proposed transaction would permit group b employees purchasing such credited service to elect to pay for such purchase by having employer m pick up these additional service_credit contributions under sec_414 of the code when these contributions are made through payroll deduction a participant is required at the time of choosing to purchase credited service to elect whether to make additional contributions by a single lump sum payment pay in installments or pay a single payment for part of the purchase_price with the balance paid in installments a participant electing installment payments could elect to have those payments made through payroll deduction and picked up by employer m in order to permit the pick up of the above referenced contributions employer m proposes to adopt proposed ordinance o to pick up such contributions through payroll deduction proposed ordinance o requires employer m to pick up the contributions made pursuant to an irrevocable payroll deduction authorization form this form form f which is signed by both the group b employee and employer m states that the group b employee authorizes the deduction from salary for pick up purposes and understands that this authorization is binding and irrevocable form f includes the number of months during which the deductions will be made and the dollar amount of the deductions -3- further the group b employee agrees in form f that with respect to the additional service_credit being purchased by the picked-up contributions designated therein plan x will only accept payment from employer m and not directly from the group b employee plan x precludes prepayment by the group b employee of any amounts designated in form f the group b employees are thus precluded from revoking the pick-up election by making payments directly to plan x form f also provides that the contributions are being picked up by employer m and paid directly to plan x and the group b employee does not have the option of receiving the amounts directly in case the group b employee retires or such employee's employment is otherwise terminated before all the contributions which are due to plan x for additional service_credit are made proposed ordinance o and form f authorize employer m to deduct and pick up the balance due from the payment for accrued unused leave termination pay which is paid_by employer m to the group b employee upon termination these termination_payments for accrued unused leave which are paid at the group b employee's hourly wage rate in effect at the time of termination would be reportable on form_w-2 as taxable wages but for the pick up should the amount of termination pay be more than the balance due to plan x then plan x will first be paid the full balance due by employer pickup and then the remaining termination pay will be paid to the group b employee as taxable wages reportable on form_w-2 should the amount of termination pay not be enough to pay the full balance due to plan x then the entire termination_payment would be picked up and paid to plan x then the amount of additional service_credit to be purchased would either be pro-rated or the group b employee could elect to make a lump sum payment of the balance due from his or her own after-tax funds payable prior to the payment of the employee's first pension benefit check you represent that a group b employee is paid termination_payment within two pay periods after termination of employment further you represent that the pay_period is weekly ‘thursday through wednesday and the employees are paid each week so a retiring employee receives payment for all sums due within weeks of retirement proposed ordinance o and form f provide that with respect to the pick up by employer m from payments for accrued unused leave termination pay such pick ups from termination pay can only be made if form f is signed by both employer m and the group b employee at least three months before such employee's termination_date the election made by the group b employee will further provide that the contributions being picked up although designated as employee contributions are being paid_by employer m directly to plan x in lieu of contributions by the group b employee and that the group b employee may not choose to directly receive the amounts deducted from the employee's termination pay instead of having them paid_by employer m to plan x with respect to irrevocable elections you represent that i a group b employee who elects to purchase a particular type of past_service_credit may not make more than one irrevocable election to purchase that type of service_credit ii a group b employee may make more than one irrevocable election to purchase past_service_credit provided any subsequent election is for the purchase of a different type of the past_service_credit is irrevocable and does not alter or amend the terms and conditions of any prior election to purchase past_service_credit and iii a group b employee may not make more than one irrevocable election to use termination pay as herein described the effective date of this pick-up arrangement is the later of or as follows the later of the date that proposed ordinance o is adopted by employer m or the date it is put into effect or the later of the date that form f has been signed by both parties or the date it is put into effect the pick up from both regular payroll and termination pay does not apply to any contribution made before the effective date or to any contribution that relates to compensation earned for services before the effective date except with respect to termination pay for which the pick up may apply to accrued unused leave which was earned but had not yet been paid as of the effective date of the employer pick up based on the above facts and representations you have requested the following rulings that the amounts deducted by employer m from group b employees' regular compensation or termination pay and paid to plan x for the purchase of additional service_credit i qualify as contributions that are picked up by employer m under sec_414 of the code it are excluded from the group b employees’ gross_income until such time as they are distributed to the employees iii under the provisions of sec_3401 of the code are excluded from wages for purposes of the collection of income_tax at source on wages so that no withholding is required from the group b employees’ wages with respect to such picked-up contributions and iv that the picked-up contributions will not be treated as annual_additions for purposes of sec_415 c of the code sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan described in sec_401 a or a of the code established by a state government or political_subdivision thereof or by any agency_or_instrumentality of the foregoing where the contributions of employing units are designated as employee contributions but where any employing unit picks up the contributions the contributions so picked up shall be treated as employer contributions revrul_77_462 1977_2_cb_358 addresses the federal_income_tax treatment of contributions picked up by the employer within the meaning of sec_41 h of the code in revrul_77_462 the employer school district agreed to pick up the required contributions of the eligible employees under the plan the revenue_ruling held that under the provisions of sec_3401 a a of the code the school district’s picked-up contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages and no federal_income_tax withholding is required from employees’ salaries with respect to the said picked-up contributions ‘the revenue_ruling further held that the school district’s picked-up contributions are excluded from the gross_income of employees until such time as they are distributed to the employees revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 provide guidance as to whether contributions will be considered as picked up by the employer both revenue rulings establish that the following two criteria must be satisfied the employer must specify that contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not have an option of choosing to receive the contributed amounts directly or to have them paid_by the employer to the plan in revrul_87_10 1987_1_cb_136 the service considered whether contributions designated as employee contributions to a governmental_plan are excludable from the gross_income of the employee the service concluded that to satisfy the criteria set forth in revenue rulings and with respect to particular contributions the required specification of designated employee contributions must be completed before the period to which such contributions relate under the proposed transaction group b employees owing money for the purchase of additional service_credit can elect through a binding irrevocable election to have employer m pick up the contributions due from the group b employee for group b employees so electing employer m will make the contributions on behalf of the group b employee in lieu of contributions made by the employee no group b employee electing employer pick up will have the option of receiving the contribution directly instead of having said amount contributed to plan x the proposed pick-up election agreement form f provides that the contributions are being picked up by employer m and paid directly to plan x and the group b employee does not have the option of receiving the amounts directly the pick up from both regular payroll and termination pay does not apply to any contribution made before the effective date of the pick-up arrangement or to any contribution that relates to compensation earned for services before the effective date except with respect to termination pay for which the pick up may apply to accrued unused leave which was earned but had not yet been paid as of the effective date of the employer pick up with respect to the pick up from payments for accrued unused leave termination pay to pay for any balance due to plan x upon the employee's retirement or termination said pick up will be made pursuant to the binding irrevocable election made at the time the group b employee elected to purchase such service provided form f was signed by both employer m and the group b employee at least three months before the employee's termination_date under the binding irrevocable election employer m will pick up and pay directly to plan x any balance which remains due from the group b employee to plan x at the time of retirement or termination the group b employee will not have the option of choosing to receive the contributed amounts directly instead of having them paid_by employer m to plan x the binding irrevocable election form f signed at the time the group b employee agrees to purchase the additional service_credit through employer pick up will serve to authorize both the deduction from regular payroll and the deduction from termination pay the pick up from both regular payroll and termination pay does not apply to any contribution made before the effective date of the pick-up arrangement or to any contribution that relates to compensation earned for services before the effective date except with respect to termination pay for which the pick up may apply to accrued unused leave which was earned but had not yet been paid as of the effective date of the employer pick up in this case the amounts deducted by employer m from group b employees’ regular compensation and termination pay and contributed to plan x for the purchase of additional service_credit in accordance with form f described above and the provisions of proposed ordinance o meet the requirements of revrul_81_35 and revrul_81_36 by providing that employer m will make contributions on behalf of the group b employees and in lieu of the contributions by such employees and that no group b employee will have the option of receiving the contribution directly instead of having said amount contributed to plan x further form f will be implemented so as to specify the designated pick up contributions as such before the period to which such contributions relate accordingly we conclude that the amounts deducted by employer m from group b employees’ regular compensation or termination pay and paid to plan x for the purchase of additional service_credit i qualify as contributions that are picked up by employer m under sec_414 of the code ii are excluded from the group b employees' gross_income until such time as they are distributed to the employees iii are excluded from wages for purposes of the collection of income_tax at source on wages under sec_3401 a a of the code so that no withholding is required from group b employees’ wages with respect to such picked-up contributions with respect to ruling_request number iv sec_1 d of the income_tax regulations provides that where a defined_benefit_plan provides for mandatory employee contributions the annual_benefit attributable to such contributions is not taken into account for purposes of sec_415 of the code sec_1 d further provides that the mandatory employee contributions are considered a separate defined_contribution_plan maintained by the employer that is subject_to the limitations on contributions and other annual_additions described in sec_415 of the code employee contributions to a defined_benefit_plan however that are picked up by the employer pursuant to sec_414 are treated as employer contributions and as such are not annual_additions to a separate defined_contribution_plan for purposes of section c and that the benefits attributable to employer contributions including benefits attributable to picked up contributions are subject_to the limits of sec_415 b of the code accordingly with respect to ruling_request number iv we conclude that the picked-up contributions will not be treated as annual_additions for purposes of sec_415 of the code ‘these rulings apply only if the effective date for the commencement of any proposed pick up as specified in proposed ordinance o cannot be any earlier than the later of or as follows the later of the date employer m adopts proposed ordinance o or puts it into effect or the later of the date form f is signed by both employer m and the group b employee or the date it is put into effect these rulings are based on the assumption that plan x meets the requirements for qualification under sec_401 of the code at the time of the proposed contributions and distributions no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as to whether the amounts in question are paid pursuant to a salary reduction agreement within the meaning of sec_3121 of the code this ruling is limited to the pick up of contributions to purchase credited service for prior military or law enforcement services pursuant to sec_3 e of plan x this ruling expresses no opinion as to the validity of the pick-up arrangement pertaining to the mandatory employee contributions under plan x ‘this ruling is based on the conditions that a a group b employee who elects to purchase a particular type of past_service_credit may not make more than one irrevocable election to purchase that type of service_credit b a group b employee may make more than one irrevocable election to purchase past_service_credit provided any subsequent election is for the purchase of a different type of the past_service_credit is irrevocable and does not alter or amend the terms and conditions of any prior election to purchase past_service_credit and c a group b employee may not make more than one irrevocable election to use termination pay as herein described further this ruling is based on form f and proposed ordinance o as set forth in your letters dated november and date respectively this letter_ruling is directed only to the taxpayer that requested it sec_61 k of the code provides that it may not be used or cited by others as precedent the original of this letter_ruling is being sent to your authorized representative in accordance with a power_of_attorney on file in this office if you have any questions please contact sincerely yours eigncd joyce ls eluyd joyce e floyd manager employee_plans technical group enclosures deleted copy of the letter notice
